--------------------------------------------------------------------------------


Share Purchase Agreement

Exhibit 10.1

CHINA PUBLIC SECURITY HOLDINGS LIMITED

TOPWELL TREASURE LTD.

RITA LEUNG KWAI FONG

AND

CHINA INFORMATION SECURITY TECHNOLOGY, INC.

  AGREEMENT   RELATING TO   THE SALE AND PURCHASE OF THE 100% OF THE ISSUED
SHARE CAPITAL OF TOPWELL TREASURE LTD.  

1

--------------------------------------------------------------------------------


Share Purchase Agreement


 TABLE OF CONTENTS        1. DEFINITIONS AND INTERPRETATION 2 2. SALE AND
PURCHASE OF SHARES 5 3. CONSIDERATION 5 4. COMPLETION 7 5. WARRANTIES BY THE
SELLER 7 6. WARRANTIES BY CIST 10 CIST warrants that: 10 7. WARRANTIES BY THE
PURCHASER 11 The Purchaser warrants that: 11 8. PURCHASER'S RIGHT TO RESCIND 11
9. SELLER'S COVENANTS 12 10. FURTHER ASSURANCE 14 11. INFORMATION 14 12.
ANNOUNCEMENTS 14 13. COSTS 14 14. SUCCESSORS AND ASSIGNMENT 15 15. ENTIRE
AGREEMENT 15 16. VARIATIONS 16 17. WAIVER 16 18. AGREEMENT CONTINUES IN FORCE 16
19. SEVERABILITY 16 20. NOTICES 16 21. COUNTERPARTS 18 22. GOVERNING LAW AND
DISPUTE RESOLUTION 18 23. LANGUAGE 18 SCHEDULE 1 1 SCHEDULE 2 2 SCHEDULE 3 18
SCHEDULE 4 21

1

--------------------------------------------------------------------------------


Share Purchase Agreement

THIS AGREEMENT (“Agreement”) is made on August 28, 2009.

BY AND AMONG:

(1)

China Public Security Holdings Limited, a company registered in the British
Virgin Islands with company number 1005693, whose registered office is at P.O.
Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands. (“ Purchaser “);

   (2)

Rita Kwai Fong Leung, a citizen of the Hong Kong Special Administrative Region
of the People’s Republic of China. (“Seller”);

   (3)

Topwell Treasure Ltd., a limited company registered in Hong Kong with company
number 1293603, whose registered office is UNIT H 28/F, BLK 1, THE APEX, 33 WO
YI HOP RD, KWAI CHUNG, NT, Hong Kong (“Company”); and

   (4)

China Information Security Technology, Inc., a Nevada corporation, with tax
identification number E0089792008-0, whose principal executive offices are
located at 21st Floor, Everbright Bank Building, Zhuzilin, Futian District,
Shenzhen, Guangdong, 518040 People’s Republic of China (“CIST”).

Each a “Party” to this Agreement and together the “Parties.”

BACKGROUND

A

The Company holds 100% of the shares of a Shenzhen based company, Huipu
Electronics (Shenzhen) Co., Ltd. (“Subsidiary”). Further information relating to
the Company is set out in Schedule 1 hereto.

   B

The Seller is the legal and beneficial owner of 100% of the ordinary shares of
the Company (the “Shares”).

   C

The Seller has agreed to sell to the Purchaser, and the Purchaser has agreed to
purchase from the Seller, the Shares for the consideration and upon the terms
and conditions set out in this Agreement.

   D

CIST is the parent company of the Purchaser, who will issue to the Seller a
certain amount of newly issued shares of the common stock, $0.01 par value, of
CIST (“CIST Common Stock”), as set out in this Agreement as part of the
consideration for the purchase of the Shares.

1

--------------------------------------------------------------------------------


Share Purchase Agreement

IT IS HEREBY AGREED:

1.

DEFINITIONS AND INTERPRETATION

     1.1

In this Agreement the following words and expressions will (except where the
context otherwise requires) have the following meanings:

    

“Account” means the Company’s financial statements provided by the Seller to the
Purchaser;

    

“Account Date” means June 30, 2009;

    

“Business Day” means a day other than a Saturday or Sunday on which banks are
open for commercial business in Hong Kong;

    

“Business Intellectual Property” means all Intellectual Property used, or likely
or required to be used, by the Company or any member of the Group in, or in
connection with, its business;

    

“Completion” means the performance of all the obligations of the parties to this
Agreement set out in clause 4;

    

“Completion Date” means October 1, 2009, or such other date being not later than
October 31, 2009 as is agreed in writing by the parties;

    

“Confidential Information” means information (however stored) relating to or
connected with the business, customers or financial or other affairs of the
Company or any member of the Group details of which are not in the public domain
including, without limitation, information concerning or relating to:

     (a)

the Business Intellectual Property and any other property of the Company or any
member of the Group in the nature of intellectual property;

     (b)

any technical processes, future projects, business development or planning,
commercial relationships and negotiations; and

     (c)

the marketing of goods or services including, without limitation, customer,
client and supplier lists, price lists, sales targets, sales statistics, market
share statistics, market research reports and surveys and advertising or other
promotional materials and details of contractual arrangements and any other
matters concerning the clients or customers of or other persons having dealings
with the Company or any member of the Group.

2

--------------------------------------------------------------------------------


Share Purchase Agreement

“Consideration” means the consideration for the Shares set out in clause 3.

“Disclosed” means fully, fairly and specifically disclosed to the Purchaser in
the Disclosure Letter or, for the purposes of clauses 5.7.3 and 8, in writing to
the Purchaser, with sufficient clarity and detail to enable the Purchaser to
identify clearly and accurately the nature, scope and effect of the matter
disclosed;

“Disclosure Letter” means the letter of even date with this Agreement from the
Seller to the Purchaser relating to the Warranties together with any documents
annexed to it;

“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction,
equity, right to acquire, right of pre-emption, third party right or interest,
other encumbrance or security interest of any kind or any other type of
preferential arrangement (including, without limitation, a title transfer and
retention arrangement) having similar effect;

“GAAP” means the generally accepted accounting principle in the United States of
America.

“Group” means the Company and the Subsidiary from time to time and references to
a “member of the Group” or a “Group member” will be construed accordingly;

“Hong Kong” means the Hong Kong Special Administrative Region of the People's
Republic of China;

“Intellectual Property” includes patents, inventions, know-how, trade secrets
and other confidential information, registered designs, copyrights, data,
database rights, design rights, rights affording equivalent protection to
copyright, database rights and design rights, semiconductor topography rights,
trade marks, service marks, logos, domain names, e-mail address names, business
names, trade names, moral rights, and all registrations or applications to
register any of the aforesaid items, rights under licences, consents, orders,
statutes or otherwise in relation to any of the aforesaid items, rights in the
nature of any of the aforesaid items, in any country or jurisdiction, rights in
the nature of unfair competition rights and rights to sue for passing-off;

3

--------------------------------------------------------------------------------


Share Purchase Agreement


 

“PRC” means the People’s Republic of China, but excluding Hong Kong, Macao and
Taiwan for the purpose of this Agreement;

       

“RMB” means Renminbi, the lawful currency of the PRC;

       

“Shares” means the 100% of the issued and allotted ordinary shares in the
capital of the Company;

       

“Subsidiary” means the Company’s wholly-owned Chinese subsidiary Huipu
Electronics (Shenzhen) Co., Ltd.;

       

“Transaction” means the sale and purchase of the Shares under this Agreement;

       

“US$” means US Dollars, the lawful currency for the time being of the United
States of America; and

       

“USA” means the United States of America;

       

“Warranties” means the representations, warranties and undertakings set out in
clause 5, clause 6, clause 7 and Schedule 2 and “Warranty” will mean any of
them.

        1.2

In this Agreement where the context allows:

        1.2.1

reference to a statutory provision includes reference to:

        1.2.1.1

any order, regulation, statutory instrument or other subsidiary legislation at
any time made under it for the time being in force (whenever made);

        1.2.1.2

any modification, amendment, consolidation, re-enactment or replacement of it or
provision of which it is a modification, amendment, consolidation, re-enactment
or replacement except to the extent that any modification, amendment,
consolidation, re- enactment or replacement made after the date of this
Agreement would increase the liability of any of the parties hereto;

         1.2.2

reference to a clause, schedule or paragraph is to a clause, schedule or a
paragraph of a schedule of or to this Agreement respectively;

4

--------------------------------------------------------------------------------


Share Purchase Agreement


    1.2.3

reference to the parties to this Agreement includes their respective successors,
permitted assigns and personal representatives;

         1.2.4

reference to any party to this Agreement comprising more than one person
includes each person constituting that party;

         1.2.5

reference to any gender includes the other genders;

         1.2.6

reference to persons includes bodies corporate or unincorporated;

         1.2.7

reference to any professional firm or company includes any firm or company
effectively succeeding to the whole, or substantially the whole, of its practice
or business;

         1.2.8

the index, headings and any descriptive notes are for ease of reference only and
will not affect the construction or interpretation of this Agreement;

         1.2.9

this Agreement incorporates the schedules to it; and

         1.2.10

for the purposes of this clause, “control”, in relation to a body corporate,
means the holding of more than 50% of the voting power at general meetings of
that body corporate or being in a position to control the composition of a
majority of the board of directors of that body corporate and in relation to a
partnership, means the right to a share of more than one-half of the assets, or
of more than one-half of the income, of the partnership.


2.

SALE AND PURCHASE OF SHARES

    2.1

The Seller will sell the Shares with full title guarantee and the Purchaser
will, in reliance on the Warranties, purchase the Shares free from all
Encumbrance and together with all rights of any nature which are now or which
may at any time become attached to them or accrue in respect of them including
all dividends and distributions declared paid or made in respect of them on or
after the date of this Agreement.

    3.

CONSIDERATION

   

The Consideration payable by the Purchaser for the purchase of the Shares shall
consist of:

5

--------------------------------------------------------------------------------


Share Purchase Agreement


  3.1

US$8,000,000 shall be paid in cash with RMB54,640,000, which will be changed
into RMB by the exchange rate(1US$ = 6.83RMB)and shall be remitted in full
amount to the bank account as designated by the Seller, payable on or before
November 28, 2009;

        3.2

CIST, the parent company of the Purchaser, shall, within 90 days following the
Completion Date, issue and deliver to the Seller or her designee(s),
certificates of CIST representing 1,101,930 shares of CIST Common Stock valued
at Four Million United States Dollars (US$4,000,000), or approximately $3.63 per
share (the average of the closing price of the Company’s common stock as quoted
by the NASDAQ Capital Market for the 20 trading days prior to August 28, 2009);
and

        3.3

CIST agrees to issue to the Seller or her designee(s), within 90 days after the
filing of CIST’s annual report on Form 10-K for the period with the Securities
and Exchange Commission (the “SEC”), the corresponding amounts of newly issued
shares of CIST Common Stock, valued at $3.63 per share (the average of the
closing price of the Company’s common stock as quoted by the NASDAQ Capital
Market for the 20 trading days prior to August 28, 2009), if the Company meets
or exceeds the audited consolidated after-tax net income (“ATNI”) thresholds
outlined below:


Year Ending

ATNI Thresholds

CIST Common

December 31,

(in USD)

Stock Issuable

2010

Equal to or greater than $4,000,000

413,223



Equal to or greater than 3,600,000 but less than $4,000,000

371,900



Equal to or greater than $3,200,000 but less than $3,600,000

330,578

 

Less than $3,200,000

- 0 -

2011

Equal to or greater than $5,200,000

413,223



Equal to or greater than $4,680,000 but less than $5,200,000

371,900



Equal to or greater than $4,160,000 but less than $4,680,000

330,578

 

Less than $4,160,000

- 0 -

2012

Equal to or greater than $6,760,000

275,484



Equal to or greater than $6,084,000 but less than $6,760,000

247,936



Equal to or greater than $5,408,000 but less than $6,084,000

220,387

 

Less than $5,408,000

- 0 -

6

--------------------------------------------------------------------------------


Share Purchase Agreement


4.

COMPLETION

     4.1

Completion will take place in Hong Kong on the Completion Date when the
provisions of Schedule 3 have been complied with.

     4.2

The Purchaser will not be obliged to complete the purchase of the Shares under
this Agreement unless the Seller complies fully with its obligations under
Schedule 3 and unless the purchase of all the Shares is completed
simultaneously.

     4.3

If Completion does not take place on the Completion Date because the Seller
fails to comply with any of its obligations under Schedule 3, the Purchaser may,
by prior written notice to the Seller:

     4.3.1

proceed to Completion to the extent reasonably practicable;

     4.3.2

postpone Completion to a date not more than sixty (60) Business Days after the
Completion Date; or

     4.3.3

terminate this Agreement.

     4.4

If the Purchaser postpones Completion to another date in accordance with clause
4.3.2, the provisions of this Agreement shall apply as if that other date were
the Completion Date.

     4.5

If the Purchaser terminates this Agreement pursuant to clause 4.3.3 each party's
further rights and obligations will cease immediately on termination, but
termination will not affect a party's accrued rights and obligations as at the
date of termination.

     5.

WARRANTIES BY THE SELLER

     5.1

The Seller warrants and undertakes that, at the date of this Agreement, each of
the statements set out in Schedule 2 is true, accurate and complete in all
respects and not misleading and will be true and accurate in all respects and
not misleading at all times after the date of this Agreement up to and including
the Completion Date.

     5.2

In addition to the warranties as set out in Schedule 2, the Seller further
warrants that:

7

--------------------------------------------------------------------------------


Share Purchase Agreement


    5.2.1

save and except the liabilities and debts the Seller has otherwise disclosed to
the Purchaser, there are no other liabilities, debts, claims, expenses, charges,
costs, outstanding against and payable by the Company to any third party,
including those owed to related companies, financial institutions, banks, and
other related interests and the Seller shall fully indemnify and keep
indemnified the Purchaser against any such liabilities.

         5.2.2

the Company is not in default of any contracts, agreements or legal obligations
pursuant to which it may be subject to any claims, proceedings, action or be
liable to any charges, costs, expenses, damages or other liabilities.

         5.2.3

the Seller warrants to the Purchaser that there are no outstanding liabilities
or debts owed to any of the employees of the Company, nor are any of the
employees responsible for any liabilities and debts for which the Company may
become liable, and shall indemnify the Purchaser for any expenses, costs,
charges (including legal fees), liabilities incurred or claims, proceedings,
actions taken against the Purchaser by any third party or employee of the
Company for any such liabilities or debts.


  5.3

The Seller acknowledges that the Purchaser is entering into this Agreement in
reliance on each Warranty which has also been given as a representation and with
the intention of inducing the Purchaser to enter into this Agreement and that
the Purchaser has been induced to enter into this Agreement on the basis of and
in full reliance upon them.

      5.4

Each of the Warranties is to be construed as a separate and independent warranty
and (except where this Agreement provides otherwise) will not be limited or
restricted by reference to or inference from any other term of this Agreement or
any other Warranty.

      5.5

The rights and remedies of the Purchaser in respect of any breach of any of the
Warranties will survive Completion.

      5.6

The Seller waives and may not enforce any right which it may have in respect of
any misrepresentation, inaccuracy or omission in or from any information or
advice supplied or given by the Company or its officers or employees in enabling
the Seller to give the Warranties and any representations or to prepare the
Disclosure Letter.

8

--------------------------------------------------------------------------------


Share Purchase Agreement


  5.7

Between the execution of this Agreement and Completion the Seller agrees that it
will:

       5.7.1

procure that neither the Seller nor the Company nor any member of the Group will
allow or procure any act or omission which would constitute a breach of any of
the Warranties;

       5.7.2

procure that the Company complies with the provisions of Schedule 4; and

       5.7.3

immediately disclose in writing to the Purchaser any event or circumstance which
may arise or become known to the Seller which would be a breach of clause 5.7.2
or which constitutes a breach of or is materially inconsistent with any of the
Warranties or which might make any of them inaccurate or misleading or which has
or is likely to have an adverse effect on the financial position or business
prospects of the Company or which is otherwise material to be known by a
purchaser for value of the Shares.

        5.8

The Warranties will not be deemed in any way modified or discharged by reason of
any investigation made or to be made by or on behalf of the Purchaser or by
reason of any information relating to the Company of which the Purchaser has
knowledge (actual, implied or constructive) except that the Warranties will be
qualified by such information as is Disclosed.

       5.9

If on or before the Completion Date the Purchaser considers that the Seller is
in breach of any of the Warranties or any other provision of this Agreement, the
Purchaser may by prior written notice to the Seller elect to proceed to
Completion or terminate this Agreement.

       5.10 If the Purchaser terminates this Agreement pursuant to clause 5.9:
       5.10.1

the Seller indemnifies the Purchaser against all costs incurred by it relating
to the negotiation, preparation, execution or termination of this Agreement or
the satisfaction of any of the Conditions; and

         5.10.2

each party's further rights and obligations will cease immediately on
termination, but termination will not affect a party's accrued rights and
obligations as at the date of termination.

9

--------------------------------------------------------------------------------


Share Purchase Agreement


  5.11

If there is any breach or non-fulfilment of any of the Warranties resulting in:

       5.11.1

the value of any of the Company's assets being or becoming less than it would
have been had the relevant circumstances been as so warranted; or

       5.11.2

the Company having incurred or incurring any liability or an increase in a
liability which it would not have incurred had the relevant circumstances been
as so warranted;

       

then the Seller agrees to pay to the Purchaser on demand (at the option of the
Purchaser) an amount equal to either:

       5.11.3

the reduction in value of the assets or (as the case may be) the liability or
increased liability incurred by the Company as a result of such a breach or
non-fulfilment of any of the Warranties; or

       5.11.4

an amount equal to the reduction caused in the value of the Shares .


  5.12

The Seller agrees to indemnify the Purchaser in full for and against all costs
(including legal costs on a full indemnity basis) and expenses incurred by the
Purchaser either before or after the commencement of any action in connection
with:

       5.12.1

the settlement of any claim that any of the Warranties has been breached or is
untrue, inaccurate or misleading;

       5.12.2

any legal proceedings arising out of or in connection with any claim for breach
of Warranty in which judgment is given in favour of the Purchaser; or

       5.12.3

the enforcement of any such settlement or judgment.

        5.13

The rights of the Purchaser under clauses 5.11 and 5.12 will be in addition and
without prejudice to any other right or remedy available to it under this
Agreement or otherwise.


6.

WARRANTIES BY CIST

  

CIST warrants that:

10

--------------------------------------------------------------------------------


Share Purchase Agreement


  6.1

It has and shall have full power and authority to enter into and perform this
Agreement which constitutes binding obligations on it in accordance with the
terms;

      6.2

CIST shall issue to the Seller or her designee(s), within 90 days as of the
Completion Date, an aggregate of 1,101,930 CIST Common Stock, free from all
Encumbrance; and

      6.3

CIST shall issue to the Seller or her designee(s), within 90 days as of the
filing of its annual report on Form 10-K with the SEC for the applicable period,
up to an aggregate of 1,101,930 shares of Common Stock, issuable in connection
with the Company’s achievement of the performance thresholds set forth in
Section 3.3 of this Agreement.


7.

WARRANTIES BY THE PURCHASER

   

The Purchaser warrants that:

    7.1

It has and shall have full power and authority to enter into and perform this
Agreement which constitutes binding obligations on it in accordance with the
terms;

    7.2

Its performance of this Agreement does not constitute any breach or violation of
any contract or agreement to which it is a party;

    7.3

It shall pay the Consideration to the Seller in accordance with the terms set
out in clause 3 herein without delay;

    7.4

It shall cause its parent company CIST to issue, within 90 days as of the
Completion Date, the 1,101,930 shares in the manner as specified in clause 6.2
to the Seller and its designee(s); and

    7.5

It shall cause its parent company CIST to issue to the Seller or her
designee(s), within 90 days as of the filing of its annual report on Form 10-K
with the SEC for the applicable period, up to an aggregate of 1,101,930 shares
of Common Stock, issuable in connection with the Company’s achievement of the
performance thresholds set forth in Section 3.3 of this Agreement.

    8.

PURCHASER'S RIGHT TO RESCIND

      If the Seller discloses any event or circumstance pursuant to clause 5.7.3
or if there is a breach of any of the Warranties or a breach or non-fulfilment
of any other term of this Agreement by the Seller, the Purchaser will be
entitled, in addition and without prejudice to any other right or remedy
available to it, to rescind this Agreement without any liability to any other
party whereupon the Seller must indemnify the Purchaser in full for and against
all costs and expenses incurred or suffered by the Purchaser (including but not
limited to all legal expenses and other professional fees on a full indemnity
basis) in connection with the negotiation, preparation and rescission of this
Agreement.

11

--------------------------------------------------------------------------------


Share Purchase Agreement


9.

SELLER'S COVENANTS

     9.1

The Seller undertakes to and covenants with the Purchaser that (except with the
consent in writing of the Purchaser) it will not at any time after Completion:

     9.1.1

(except as required by law) disclose or divulge to any person (other than to
officers or employees of the Purchaser whose province it is to know the same) or
use (other than for the benefit of the Purchaser) any Confidential Information
which may be within or have come to its knowledge and it must use all reasonable
endeavours to prevent such publication, disclosure or misuse of any Confidential
Information;

     9.1.2

do anything to damage the goodwill or reputation of the Company or any member of
the Group or of any business carried on by the Company nor any member of the
Group or which may lead any person to cease to do business with the Company or
any other member of the Group on substantially equivalent terms to those
previously offered or not to engage in business with the Company or any member
of the Group.

     9.2

The Seller undertakes to and covenants with the Purchaser that it will not, for
a period of five years after the date of this Agreement, either on its own
behalf or jointly with any other person, directly or indirectly:

     9.2.1

approach, canvass, solicit or otherwise act with a view to enticing away from or
seeking in competition with any business of the Company or any member of the
Group any person who at any time during the period of 12 months preceding the
Completion Date or at any time after the Completion Date prior to his ceasing to
be employed by the Company or any member of the Group is or has been a customer
of the Company or any member of the Group and during such period it must not use
its knowledge of or influence over any such customer to or for its own benefit
or the benefit of any other person carrying on business in competition with the
Company or any member of the Group or otherwise use its knowledge of or
influence over any such customer to the detriment of the Company or any member
of the Group;

12

--------------------------------------------------------------------------------


Share Purchase Agreement


  9.2.2

seek to contract with or engage (in such a way as adversely to affect the
business of the Company or any member of the Group as carried on at the date of
this Agreement) any person who has been contracted with or engaged to supply or
deliver products, goods, materials or services to the Company or any member of
the Group at any time during the period of twelve months preceding the date of
this Agreement or, at any time after that, before he ceases to be employed by
the Company or any member of the Group;

       9.2.3

approach, canvass, solicit, engage or employ or otherwise endeavour to entice
away any person who at any time during the period of [six] months preceding the
Completion Date or (if later) the date of his ceasing to be employed by the
Company or any member of the Group will be or will have been an employee,
officer, manager, consultant, sub-contractor or agent of the Company or any
member of the Group with a view to the specific knowledge or skills of such
person being used by or for the benefit of any person carrying on business in
competition with the business carried on by the Company or any member of the
Group.

        9.3

Each of the covenants contained in clauses 9.1 and 9.2 will constitute an
entirely separate and independent restriction on the Seller.

       9.4

References in this clause 9 to the “business of the Company or any member of the
Group” (refers to the development and research, producing, sales of various
medical information systems thereof as well as relevant technical service)
includes the business of the Company and/or any member of the Group that may
from time to time be transferred to any company which is a member of the same
group as the Purchaser.

       9.5

The Seller agrees and acknowledges that the restrictions contained in this
clause 9 are fair and reasonable and necessary to assure to the Purchaser the
full value and benefit of the Shares but, in the event that any such restriction
is found to be void or unenforceable but would be valid and effective if some
part or parts of the restriction were deleted, such restriction will apply with
such deletion as may be necessary to make it valid and effective.

13

--------------------------------------------------------------------------------


Share Purchase Agreement

    10.

FURTHER ASSURANCE

   

On and after Completion, the Seller must, at the request of the Purchaser, do
and execute or procure to be done and executed all such acts, deeds, documents
and things as may be necessary to give effect to this Agreement.

    11.

INFORMATION

   

The Seller must provide or procure to be provided to the Purchaser all such
information in its possession or under its control as the Purchaser will from
time to time reasonably require (both before and after the Completion Date)
relating to the business and affairs of the Company and/or any member of the
Group and in any case where such information is not the exclusive property of
the Company and/or any member of the Group will give or procure to be given to
the Purchaser, its directors and agents access to such information and will
permit the Purchaser to take copies of the same.

    12.

ANNOUNCEMENTS

   

No announcement, communication or circular concerning this Agreement will be
made (whether before or after the Completion Date) by or on behalf of the
parties to this Agreement without the prior approval of the other (such approval
not to be unreasonably withheld or delayed) save for:

    12.1

Announcements to employees, customers, suppliers and agents of the Company
and/or any member of the Group and/or the Purchaser and/or any company which is
a member of the same group as the Purchaser in such form as may be reasonably
required by the Purchaser; and

    12.2

Such announcements as may be required by the law of any relevant jurisdiction or
by any securities exchange or regulatory or governmental body to which that
party and/or its affiliates are subject.

    13.

COSTS

      13.1

Subject to the provisions of clause 5.12 and clause 8, each of the parties will
bear and pay its own legal, accountancy and other fees and expenses incurred in
and incidental to the preparation and implementation of this Agreement and of
all other documents.

    

14

--------------------------------------------------------------------------------


Share Purchase Agreement


13.2

The cost of all stamp duty and other similar duty payable in respect of the sale
and purchase of the Shares will be borne by the Seller, on the one hand, and the
Purchaser, on the other in equal shares.

     14.

SUCCESSORS AND ASSIGNMENT

     14.1

This Agreement will be binding on and inure for the benefit of each party's
successors, permitted assigns and personal representatives but will not be
assignable except that:

     14.1.1

the Purchaser may assign the whole or any part of the benefit of this Agreement
and the Warranties to any transferee of any shares in the capital of the
Company; and

     14.1.2

the Purchaser may assign its rights under this Agreement to any company of which
it is a subsidiary or of which it is a holding company..

     14.2

Except as otherwise expressly provided, all rights and benefits under this
Agreement are personal to the parties and may not be assigned at law or in
equity without the prior written consent of the other parties.

     15.

ENTIRE AGREEMENT

     15.1

This Agreement together with the schedules attached to it and any revisions
thereto as may be agreed upon by the parties (“Acquisition Documents”)
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement.

     15.2

Except for any misrepresentation or breach of warranty which constitutes fraud:

     15.2.1

the Acquisition Documents supersede and extinguish all previous agreements
between the parties relating to the subject matter contained in the Acquisition
Documents and any representations and warranties previously given or made other
than those contained in the Acquisition Documents;

15

--------------------------------------------------------------------------------


Share Purchase Agreement


    15.2.2

each party acknowledges to the other (and executes the Acquisition Documents in
reliance on such acknowledgement) that it has not been induced to enter into any
such documents by nor relied on any representation or warranty other than the
representations and/or warranties contained in such Acquisition Documents.


16.

VARIATIONS

   

No variation of this Agreement or other Acquisition Documents will be valid
unless it is in writing and signed by or on behalf of each of the parties to
this Agreement.

    17.

WAIVER

   

No waiver by the Purchaser of any breach or non-fulfilment by the Seller of any
provisions of this Agreement will be deemed to be a waiver of any subsequent or
other breach of that or any other provision and no failure to exercise or delay
in exercising any right or remedy under this Agreement will constitute a waiver
of the relevant provision or provisions of this Agreement. No single or partial
exercise of any right or remedy under this Agreement will preclude or restrict
the further exercise of any such right or remedy. The rights and remedies of the
Purchaser provided in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.

    18.

AGREEMENT CONTINUES IN FORCE

   

This Agreement will remain in full force and effect so far as concerns any
matter remaining to be performed at Completion even though Completion will have
taken place.

    19.

SEVERABILITY

   

The invalidity, illegality or unenforceability of any provisions of this
Agreement will not affect the continuation in force of the remainder of this
Agreement.

    20.

NOTICES

    20.1

Any notice to be given pursuant to the terms of this Agreement must be given in
writing to the party due to receive such notice at (in the case of a company)
its registered office from time to time or at its address set out in this
Agreement or such other address as may have been notified to the other party in
accordance with this clause 20:

16

--------------------------------------------------------------------------------


Share Purchase Agreement


 

China Public Security Holdings Limited

 

P.O. Box 957,

 

Offshore Incorporations Centre,

 

Road Town, Tortola, British Virgin Islands.
Attention: Jiang Huai Lin

       

Topwell Treasure Ltd.

 

UNIT H 28/F, BLK 1, THE APEX,
33 WO YI HOP RD, KWAI CHUNG, NT,
Hong Kong
Attention: Leung Kwai Fong Rita

       

China Information Security Technology, Inc.

 

21st Floor, Everbright Bank Building,
Zhuzilin, Futian District, Shenzhen,
Guangdong, 518040 People’s Republic of China
Attention: Jiang Huai Lin

        20.2

Notice must be delivered:

        20.2.1

personally; or

        20.2.2

sent by first class prepaid recorded delivery or registered post (airmail if
overseas); or

        20.2.3

by facsimile transmission.

         20.3

Notices will be deemed to be given:

        20.3.1

in the case of delivery personally - on delivery;

        20.3.2

in the case of posting, at the earliest of:

       

20.3.2.1

where there is evidence of receipt - at the time of receipt; and

       

20.3.2.2

if sent by airmail - six days after posting; and

       

20.3.2.3

otherwise - 48 hours after posting; and

         20.3.3

in the case of facsimile transmission - on completion of the transmission
provided that the sender has received printed confirmation of transmission.

17

--------------------------------------------------------------------------------


Share Purchase Agreement


21.

COUNTERPARTS

   

This Agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties to this Agreement will constitute an
original but all of which will constitute one and the same instrument.

    22.

GOVERNING LAW AND DISPUTE RESOLUTION

    22.1

This Agreement will be governed by and construed in accordance with the laws of
Hong Kong.

    22.2

The parties agree to negotiate in good faith to resolve any dispute among them
regarding this Agreement. If the negotiations do not resolve the dispute to the
reasonable satisfaction of all parties within thirty (30) days, Section 22.3
shall apply.

    22.3

In the event the parties are unable to settle a dispute between them regarding
this Agreement in accordance with Section 22.2 above, such dispute shall he
referred to and finally settled by arbitration at the Hong Kong International
Arbitration Centre in accordance with the UNCITRAL Arbitration Rules (the
“UNCITRAL Rules”) in effect, which rules are deemed to be incorporated by
reference into this Section 22.3. The arbitration tribunal shall consist of
three arbitrators to be appointed according to the UNCITRAL Rules. The language
of the arbitration shall be English.

    23.

LANGUAGE

   

This Agreement is written in English.

18

--------------------------------------------------------------------------------


Share Purchase Agreement

SCHEDULE 1

Part 1

The Company

1. Name of Company Topwell Treasure Ltd.       2. Type: Hong Kong Limited
Company       3. Registered number (BR No.): 50222468-000-12-08-3       4. Place
of incorporation: Hong Kong       5. Registered office: UNIT H 28/F, BLK 1, THE
APEX, 33 WO YI HOP RD, KWAI CHUNG, NT, Hong Kong       6. Shareholder (or
Member): Rita Leung Kwai Fong (the sole shareholder)       7. Authorised share
capital and description of shares: One Subscriber Share of HK$1.00 each


1


--------------------------------------------------------------------------------


Share Purchase Agreement

SCHEDULE 2

The Warranties

1.

DISCLOSURE OF INFORMATION

    1.1

There are fully and accurately Disclosed all matters which might materially and
adversely affect the present or future value of the Company or which might
otherwise reasonably affect the willingness of the Purchaser to purchase the
Shares or to purchase them for the consideration and upon the terms set out in
this Agreement.

    1.2

All information which has been given by any of the directors or officers or
professional advisers of the Company or the Seller to any of the directors or
officers or professional advisers of the Purchaser in the course of the
negotiations leading to the signing of this Agreement was, when given, true,
complete and accurate in all respects and there is no fact or matter not
Disclosed which renders any such information untrue, inaccurate or misleading.

    1.3

The facts set out in the Disclosure Letter, the recitals and Schedule 1 are
true, complete and accurate in all respects and not misleading.

    2.

CAPACITY AND OWNERSHIP OF SHARES

    2.1

The Seller has full power and authority and has taken all action necessary to
execute and deliver and to exercise her rights and perform her obligations under
this Agreement and each of the Acquisition Documents to be executed on or before
Completion which constitute valid and binding obligations on the Seller in
accordance with their terms.

    2.2

The Seller does not have any interest, directly or indirectly, in any business
other than that now carried on by the Company which is or is likely to be or
become competitive with the business of the Company.

    2.3

The Shares described in Schedule 1 constitute the whole of the allotted and
issued share capital of the Company and have been properly allotted and issued.

    2.4

All necessary consents, authorizations and approvals of any governmental agency
or body required for the performance of the terms hereof by the Seller (other
than for fulfilment of the Conditions) have been obtained and made or shall have
been obtained or made by Completion.


2


--------------------------------------------------------------------------------


Share Purchase Agreement


  2.5

The Shares shall on Completion be transferred in accordance with the
constitutional documents of the Company and in accordance with all relevant laws
of Hong Kong.

      2.6

Except those as disclosed in the Disclosure Letter, there is no Encumbrance on,
over or affecting the Shares or any of them or the shares or interest in the
Subsidiaries or any unissued shares in the capital of the Company and there is
no agreement or commitment to give or create any such Encumbrance or
negotiations which may lead to such an agreement or commitment and no claim has
been made by any person to be entitled to such an Encumbrance.

      2.7

The Seller is entitled to sell and transfer the full legal and beneficial
ownership in the Shares to the Purchaser and such sale will not result in any
breach of or default under any agreement or other obligation binding upon the
Seller or any of her property.

      2.8

Other than this Agreement, there is no agreement, arrangement or obligation
requiring the creation, allotment, issue, transfer, redemption or repayment of,
or the grant to any person of the right (whether conditional or not) to require
the allotment, issue, transfer, redemption or repayment of, any shares in the
capital of the Company (including, without limitation, an option or right of
pre-emption or conversion).

      2.9

There is no litigation, arbitration, prosecution, administrative or other legal
proceedings or dispute in existence or threatened against the Seller in respect
of the Shares or the shares in the Subsidiaries or the Seller's entitlement to
dispose of the Shares or the shares in the Subsidiaries and there are no facts
known to the Seller which might give rise to any such proceedings or any such
dispute.

      2.10

The Company has not exercised nor purported to exercise or claim any lien over
the Shares and no call on the Shares is outstanding and all the Shares are fully
paid up.

      2.11

Subject to the approval of the board of directors of the Company and the
relevant provisions (if any) in the constitutional documents of the Company to
the contrary, no consent of any third party is required for the sale of the
Shares.


3


--------------------------------------------------------------------------------


Share Purchase Agreement


3.

REGULATORY COMPLIANCE

    3.1

Each of the members of the Group have been validly incorporated and established
pursuant to the laws of their respective place of incorporation, all legal and
procedural requirements and all other formalities concerning such incorporation
and establishment have been duly and properly complied with, and each of the
members of the Group is in good standing.

    3.2

The copies of the constitutional documents and articles of association and other
corporate documents of each of the members of the Group attached to the
Disclosure Letter are true, accurate, and complete in all material respects.
Such constitutional and corporate documents includes copies of all resolutions
(including but not limited to all special resolutions passed by the relevant
member of the Group) and documents required to be incorporated in the
constitutional documents of the relevant member of the Group and fully set out
all rights attaching to each class of the share capital of the relevant member
of the Group other than those under general law.

    3.3

The register of members, minute books and other statutory books of each of the
members of the Group have been properly kept and written up and contain a true,
accurate and complete record of all the matters which should be dealt with and
no notice or allegation that any of the same is incorrect or should be rectified
has been received and each of the members of the Group has not received any
application or request for rectification of the register of members and
compliance has been made with all other legal requirements concerning each of
the members of the Group and all issues of shares or other securities thereof.

    3.4

Each of the members of the Group is validly existing and is entitled to carry on
the business now conducted by it.

    3.5

All corporate or other documents required to be filed or registered in respect
of each of the members of the Group with the relevant authorities in their
respective places of incorporation (including appropriate regulatory bodies)
have been duly filed.

    3.6

Each of the members of the Group has complied in all material respects with all
legislation, rules and regulations applicable to it and obtained all necessary
licences, consents and other permissions and approvals relevant to the business
of such company in its place of incorporation, and to the best knowledge of the
Seller, each of the members of the Group has complied in all material respects
with all legal requirements existing as of the date hereof in relation to any
transactions to which it is or has been a party.


4


--------------------------------------------------------------------------------


Share Purchase Agreement


3.7

All licences, consents and other permissions and approvals required for or in
connection with the carrying on of the business now being conducted by each of
the members of the Group are in full force and effect and have been duly
complied with in all material respects and, to the best of the Seller's
knowledge, there is no circumstance which might invalidate any such licence,
consent, permission or approval or render it liable to forfeiture or
modification or affect its renewal.

    4.

BUSINESS NAME

   

The Company does not use any name for any purpose other than its full corporate
name.

    5.

LICENCES AND CONSENTS

   

Each of the Group members has obtained all licences, permissions, authorisations
and consents required to own and operate its assets and for the proper carrying
on of its business (full details of which are set out in the Disclosure Letter).
All such licences, permissions, authorisations and consents are in full force
and effect, have been obtained on a permanent and unconditional basis and none
of the Group members are in breach of any of the terms and conditions attached
to those licences, permissions, authorisations and consents. To the best
knowledge of the Seller, there are no circumstances which indicate that any of
such licences, permissions, authorisations or consents may be revoked or not
renewed in the ordinary course of events nor are there any circumstances which
indicate that equivalent licences, permissions, authorisations or consents on no
less favourable terms would not be granted to the Group members following the
acquisition of the Shares by the Purchaser.

    6.

INSURANCE

    6.1

Full details of all insurance policies effected by the Company or by any other
person in relation to any of the Company's assets have been disclosed in the
Disclosure Letter and all such details are true and correct in all respects and
all such insurance policies are currently in full force and effect.

    6.2

The Company has not done or omitted to do or suffered anything to be done or not
to be done which has or might render any policies of insurance taken out by it
in relation to any of the Company's assets void or voidable or which would or
might result in an increase in the rate of premiums on the said policies and
there are no claims outstanding and no circumstances which would or might give
rise to any claim under any of such policies of insurance.


5


--------------------------------------------------------------------------------


Share Purchase Agreement


6.3

All the assets of the Company of an insurable nature are and have at all
material times been insured in amounts representing their full replacement or
reinstatement value (with no provision for deduction or excess) against fire and
other risks normally insured against by persons carrying on similar businesses
to the business of the Company. The Company is and has at all material times
been adequately insured against accident, third party and other risks normally
or presently insured against by persons carrying on similar businesses to the
business of the Company.

    7.

RECORDS

   

All the accounts, books, registers, ledgers and financial and other material
records of whatsoever kind of each of the Group members are up to date, in its
possession or under its control and have been fully properly and accurately kept
and compiled; there are no material inaccuracies or discrepancies of any kind
contained or reflected in such records and they give and reflect a true and fair
view of the financial, contractual and trading position of each of the Group
members and fixed and current assets and liabilities (actual and contingent),
debtors and creditors.

    8.

CONFIDENTIAL INFORMATION

    8.1

None of the Group members uses any processes and is not engaged in any
activities which involve the misuse of any confidential information belonging to
any third party or alleged misuse.

    8.2

None of the Group members is aware of any actual or alleged misuse by any person
of any of its Confidential Information.

    8.3

None of the Group members has disclosed to any person any of its Confidential
Information except where such disclosure was properly made in the normal course
of the business of the Group member and was made subject to an agreement under
which the recipient is obliged to maintain the confidentiality of such
Confidential Information and is restrained from further disclosing or using it
other than for the purposes for which it was disclosed by the Company.

    8.4

Confidential Information used by each of the Group members is kept strictly
confidential and each of the Group members operates and fully complies with
procedures which maintain such confidentiality, which confidentiality has not
been breached.


6


--------------------------------------------------------------------------------


Share Purchase Agreement


9.

INTELLECTUAL PROPERTY

    9.1

None of the Companies is in possession of any Business Intellectual Property nor
is any Group member in the process of making any application for registration of
any Business Intellectual Property other than what the Seller have disclosed to
the Purchaser.

    9.2

The carrying on of each of the Group members' business as presently constitute
does not require, and has not at any time required, any licences or consents
(other than licences for its incorporation) from or the making of royalty or
similar payments to any third party (aside from what has been disclosed in the
Disclosure Letter) and none of the Group members is engaged in any activities
which infringe any Intellectual Property or other rights belonging to or vested
in any third party.

    9.3

There are no outstanding claims against the Company for infringement of any
Intellectual Property used (or which has been used) by it and no such claims
have been settled by the giving of any undertakings which remain in force.

    9.4

No claims or applications have been made against, no notifications (including
“non- threatening letters”) have been received by, and no circumstances are
known to the Seller in respect of the business of any Group member which
(notwithstanding any view taken by the Seller as to the merits of such claim
application, notification or circumstances) if pursued, granted or acted on
would affect the accuracy of the Warranties set out in this paragraph.

    10.

EMPLOYEES

    10.1

None of the officers or employees of the Group members has given or received
notice terminating his employment or will be entitled to give notice as a result
of the provisions of this Agreement.

    10.2

Full particulars of the terms and conditions of employment of all the officers
or employees of the Group members (including, without limitation, all
remuneration, incentives, bonuses, expenses, profit-sharing arrangements and
other payments, share option schemes and other benefits whatsoever payable) and,
where an employee has been continuously absent from work for more than one
month, the reason for the absence, are set out in the Disclosure Letter.


7


--------------------------------------------------------------------------------


Share Purchase Agreement


  10.3

There is not in existence any contract of employment with any director or
employee of each of the Group members (or any contract for services with any
individual) which cannot be terminated by the Company giving three months'
notice or less without giving rise to the making of a payment in lieu of notice
or a claim for damages or compensation (other than a statutory redundancy
payment or statutory compensation for unfair dismissal) or which is in
suspension or has been terminated but is capable of being revived or enforced or
in respect of which the Group member has a continuing obligation.

       10.4

In relation to each of the present officers or employees of each of the Group
members (and so far as relevant to each of its former employees), dated as of
this Agreement, each of the Group members has:

       10.4.1

complied with all obligations imposed on it by all statutes, regulations and
codes of conduct relevant to the relations between it and its employees;

       10.4.2

maintained adequate and suitable records regarding the service of each of its
employees;

       10.4.3

complied with all collective agreements and customs and practices for the time
being dealing with such relations or the conditions of service of its employees;
and

       10.4.4

complied with all relevant orders and awards made under any statute affecting
the conditions of service of its employees.

        10.5

None of the Group members are involved in any disputes and there are no
circumstances which may result in any dispute involving any of the officers or
employees of the Group members and none of the provisions of this Agreement
including the identity of the Purchaser is likely to lead to any such dispute.

       10.6

There is not outstanding any agreement or arrangement to which any of the Group
members is party for profit sharing or for payment to any of its officers or
employees or former employees of bonuses or for incentive payments or other
similar matters.


8


--------------------------------------------------------------------------------


Share Purchase Agreement


10.7

There is no agreement or arrangement between any of the Group members and any of
its employees or officers or former employees or officers with respect to his
employment, his ceasing to be employed or his retirement which is not included
in the written terms of his employment or previous employment.

     10.8

Since the Accounts Date, no change has been made in the terms of employment by
each of the Group members (other than those required by law) of any of the
officers or employees of the Group members and none of the Group members is
obliged to increase and has not made provision to increase the total annual
remuneration payable to its officers and employees.

     10.9

No trade union, works council, staff association or other body representing
employees is recognised in any way for bargaining, information or consultation
purposes in relation to the employees of each of the Group members and there is
no agreement or agreements with any such representative body in relation to the
employees of each of the Group members.

     10.10

There is no agreement, arrangement, scheme or obligation (whether legal or
moral) for the payment of any pensions, allowances, lump sums or other like
benefits on redundancy, on retirement or on death or during periods of sickness
or disablement for the benefit of any of the officers or employees of each of
the Group members or former officers or employees or for the benefit of
dependants of such persons.

     10.11

No amounts due to or in respect of any of the officers or employees or former
employees of each of the Group members are in arrears or unpaid.

     10.12

No monies or benefits other than in respect of contractual emoluments are
payable to any of the officers or employees of each of the Group members and
there is not at present a claim, occurrence or state of affairs which may
hereafter give rise to a claim against any of the Group members arising out of
the employment or termination of employment of any employee or former employee
for compensation for loss of office or employment or otherwise.

     11.

CONTRACTS

     11.1

There is not outstanding in connection with the business of the Company:

     11.1.1

any agreement or arrangement between any of the Group members and any third
party which the signature or performance of this Agreement will contravene or
under which the third party will acquire a right of termination or any option as
a result of the signature or performance of this Agreement;


9


--------------------------------------------------------------------------------


Share Purchase Agreement


  11.1.2

any agreement or arrangement between the Company and any other company which is
a member of the Group;

          11.1.3

any agreement or arrangement entered into by any of the Group members otherwise
than by way of bargain at arm's length;

          11.1.4

any sale or purchase, option or similar agreement, arrangement or obligation
affecting any of the assets of the Group members or by which any of the Group
members is bound;

          11.1.5

any agreement or contract containing any unusual or onerous terms to be observed
or performed by the any of the Group members or which the Group member cannot
comply with on time or without undue or unusual expenditure of money or effort;

          11.1.6

any agreement or contract which is unusual, unprofitable (that is to say known
to have been likely to result in a loss to the Group member on completion of
performance) or of a long-term nature (that is to say incapable of performance
in accordance with its terms within three months after the date on which it was
entered into or undertaken), save as disclosed in the Disclosure Letter hereto;
or

          11.1.7

any agreement or arrangement which involves or may involve obligations which by
reason of their material nature or magnitude ought to be made known to the
Purchaser.

          11.2


None of the Group members nor any party with whom any of the Group members has
entered into any agreement or contract is in default being a default which would
have a material and adverse effect on the financial or trading position or
prospects of any of the Group members and to the best knowledge of the Seller,
there are no circumstances likely to give rise to such a default.

          11.3

No breach of contract, event or omission has occurred which would entitle any
third party to terminate any contract to which any of the Group members is a
party or to call in any money before the date on which payment of such amount
would normally or otherwise be due and none of the Group members has received
notice of intention to terminate any of such agreements or contracts.


10


--------------------------------------------------------------------------------


Share Purchase Agreement


11.4

The Seller has no reason to believe that any customer or supplier of any of the
Group members or other person dealing with any of the Group members will refuse
to continue to deal with the Group member or the Purchaser or will deal with it
on a smaller scale than at present as a result of the change of control of the
Company to be effected pursuant to this Agreement.

    11.5

The Disclosure Letter contains full details of all agreements, arrangements or
contracts (whether oral or in writing) made between each of the Group members
and any employee or client or customer of each of the Group members other than
in the ordinary course of business.

    12.

TRADING

    12.1

There is not outstanding any liability or claim against the Company nor are
there any deficiencies or defects or breaches of contract which could result in
any claim being made against any of the Group members in relation to any goods
or services for which any of the Group members has been or is or may be or
become liable or responsible in the course of its business and without prejudice
to the generality of the foregoing no dispute exists between any of the Group
members and any customer, client or supplier of such goods or services nor are
there any circumstances which are believed likely to give rise to any such
dispute.

    12.2

None of the Group members is restricted by contract from carrying on any
activity in any part of the world.

    12.3

Other than in the ordinary course of business, no offer, tender or the like is
outstanding which is capable of being converted into an obligation of any of the
Group members by an acceptance or other act of some other person.

    13.

BORROWINGS

   

Except as disclosed in the Accounts and the Disclosure Letter, none of the Group
Companies has outstanding:

    13.1

any borrowing or indebtedness in the nature of borrowing including any bank
overdrafts, liabilities under acceptances (otherwise than in respect of normal
trade bills) and acceptance credits other than borrowing or indebtedness arising
in the ordinary course of business;


11


--------------------------------------------------------------------------------


Share Purchase Agreement


13.2

any guarantee, indemnity or undertaking (whether or not legally binding) to
procure the solvency of any person or any similar obligation; or

     13.3

any Encumbrance or any obligation (including a conditional obligation) to create
an Encumbrance.

     14.

LITIGATION, OFFENCES AND COMPLIANCE WITH STATUTES

     14.1

None of the Group members nor any person for whose acts or defaults the Group
members may be vicariously liable is claimant, defendant or otherwise a party to
any litigation, arbitration or administrative proceedings which are in progress
or are threatened or pending by or against or concerning each of the Group
members or any of its assets; none of the Group members is being prosecuted for
any criminal offence and no governmental or official investigation or inquiry
concerning the business or officers of the Group members or any of its assets is
in progress or pending and there are no circumstances which are likely to give
rise to any such proceedings, investigation or inquiry.

     14.2

None of the Group members nor any of its officers, agents or employees (during
the course of their duties in relation to the business of the Group members) has
committed or omitted to do any act or thing the commission or omission of which
is or could be in contravention of any statutory obligation or any other
applicable law giving rise to any fine, penalty, default proceedings or other
liability in relation to the business or officers of the Group members or any of
its assets or any judgment or decision which would materially affect the
financial or trading position or prospects of any of the Group members.

     14.3

The Shares were not purchased or subscribed for by the Seller with funds derived
from criminal proceeds.

     14.4

To the best of the Seller's knowledge, information and belief:

     14.4.1

none of the assets owned by any of the Group members has been acquired with
monies representing the proceeds of crime;

          14.4.2 None of the Group members has at any time received monies
representing criminal proceeds.


12


--------------------------------------------------------------------------------


Share Purchase Agreement


15.

SUBSIDIARIES

    

None of the Group members has since its incorporation had any subsidiary or
subsidiary undertaking apart and none of the Group members is the legal or
beneficial owner of any shares of any other company save as contemplated in this
Agreement.

     16.

ADMINISTRATION

     16.1

Every document required by any applicable legislation to be filed with any
appropriate regulatory bodies has been duly filed and compliance has been and is
being made by each of the Group members with any applicable legislation.

     16.2

The copy of the constitution documents of each of the Group members annexed to
the Disclosure Letter is accurate and complete in all respects, includes copies
of all resolutions and documents required to be incorporated in the
constitutional documents of each of the Group members and fully sets out all
rights attaching to each class of the share capital of the Group members and the
register of members and other statutory books of each of the Group members have
been properly kept and contain a true, accurate and complete record of all the
matters which should be dealt with in the constitutional documents of the Group
members and no notice or allegation that any of the same is incorrect or should
be rectified has been received.

     16.3

Each of the Group members was incorporated in accordance with its constitutional
documents and is validly existing and is entitled to carry on the business now
carried on by it.

     16.4

All legal requirements in connection with the formation and conduct of the each
of the Group members have been observed.

     16.5

All special resolutions passed by each of the Group members have been Disclosed.

     16.6

The Group members have not at any time carried on any business other than the
business carried on at the date hereof.

     16.7

None of the Group members have given any power of attorney or any other
authority (express, implied or ostensible) which is still outstanding or
effective to any person to enter into any contract or commitment or do anything
on its behalf (other than any authority of directors or employees to enter into
routine trading contracts in the normal course of their duties).


13


--------------------------------------------------------------------------------


Share Purchase Agreement


17.

INSOLVENCY

     17.1

No resolution has been passed nor meeting called to consider such resolution, no
petition has been presented and no order has been made for the winding up of or
for the appointment of a provisional liquidator to any of the Group members.

     17.2

No petition has been presented and no application has been made to court for an
administration order in respect of any of the Group members and no notice of an
intention to appoint an administrator of any of the Group members has been given
or filed.

     17.3

No liquidator, administrator, receiver, receiver and manager, administrative
receiver or similar officer has been appointed in relation to any of the Group
members or in relation to the whole or any part of its assets, rights or
revenues.

     17.4

In relation to each of the Group members:

     17.4.1

no scheme for the benefit of creditors has been proposed or implemented, whether
or not under the protection of the court and whether or not involving a
reorganisation or rescheduling of debt; and

     17.4.2

no proceedings have been commenced under any law, regulation or procedure
relating to the reconstruction or adjustment of debts.

     17.5

None of the Group members has not stopped or suspended payment of its debts, and
none of the Group members is unable or capable of being deemed unable to pay its
debts.

     17.6

No distress, execution or other process has been levied on an asset of any of
the Group members and no unsatisfied judgment, order or award is outstanding
against any of the Group members.

     17.7

No action has been or is being taken by any relevant authority to strike the
Group members off the appropriate register under the applicable laws (if any) in
their respective places of incorporation.


14


--------------------------------------------------------------------------------


Share Purchase Agreement


18.

MONEY LAUNDERING LAWS

   

The operations of Company are and have been conducted at all times in compliance
with applicable financial record-keeping and reporting requirements of the money
laundering statutes of all U.S. and non-U.S. jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental body
(collectively, the “Money Laundering Laws”) and no proceeding involving Company
or any of the Group members with respect to the Money Laundering Laws is pending
or, to the knowledge of the Group members, threatened.

    19.

SECURITIES LAW REPRESENTATIONS

   

The Seller understands, acknowledges and agrees that the offering and sale of
the CIST Common Stock issuable under the Agreement (the “Acquisition Shares”) to
the Seller in accordance with this Agreement has not been registered under the
Securities Act or under any state securities laws or regulations and that the
Acquisition Shares are being offered and sold to it in reliance on an exemption
from the registration requirements of United States federal and state securities
laws under Regulation S promulgated under the Securities Act of 1933, as amended
(the “Securities Act”) and that CIST is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of each of the Seller set forth herein in order to determine the applicability
of such exemptions and the suitability of the Seller to acquire the Acquisition
Shares. In this regard, the Seller represents and warrants as follows:

    19.1

The Seller is not a U.S. Person (as defined below) or an affiliate (as defined
in Rule 501(b) under the Securities Act) of CIST. A U.S. Person means any one of
the following: (1) any natural person resident in the United States of America;
(2) any partnership or corporation organized or incorporated under the laws of
the United States of America; (3) any estate of which any executor or
administrator is a U.S. person; (4) any trust of which any trustee is a U.S.
person; (5) any agency or branch of a foreign entity located in the United
States of America; (6) any non-discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. person; (7) any discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary organized,
incorporated or (if an individual) resident in the United States of America; and
(8) any partnership or corporation if: (a) organized or incorporated under the
laws of any foreign jurisdiction; and (b) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited investors
(as defined in Rule 501(a) under the Securities Act) who are not natural
persons, estates or trusts.


15


--------------------------------------------------------------------------------


Share Purchase Agreement


  19.2

At the time of the origination of contact concerning this Agreement and at the
date of the execution and delivery of this Agreement, the Seller was outside of
the United States.

        19.3

The Seller will not, during the period commencing on the date of issuance of the
Acquisition Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Acquisition Shares in the United States, or to a U.S. Person for
the account or for the benefit of a U.S. Person, or otherwise in a manner that
is not in compliance with Regulation S. At no time will the Seller offer, sell,
pledge or otherwise transfer the Acquisition Shares unless they are registered
under the Securities Act or are exempt from the registration requirements of the
Securities Act and any applicable state or foreign securities laws or
regulations.

        19.4

The Seller understands, acknowledges and agrees that the certificates
representing the Acquisition Shares will bear the following legend or one that
is substantially similar to the following legend:

       

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.


16


--------------------------------------------------------------------------------


Share Purchase Agreement


 

The certificates will also bear any legend required by the “blue sky” laws of
any state to the extent such laws are applicable to the securities represented
by the certificate so legended.

      19.5

The Seller has not in the United States, engaged in, and will not directly or
indirectly engage in, any short selling of or any hedging or similar transaction
with respect to the Acquisition Shares, including without limitation, any put,
call or other option transaction, option writing or equity swap.

      19.6

Neither the Seller nor or any person acting on her behalf has engaged in, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Acquisition Shares and the Seller and any person acting on her behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

      19.7

The transactions contemplated by this contract have not been prearranged with a
buyer located in the United States or with a U.S. Person, and are not part of a
plan or scheme to evade the registration requirements of the Securities Act.

      19.8

Neither the Seller nor any person acting on her behalf has undertaken or carried
out any activity for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States, its
territories or possessions, for any of the Acquisition Shares. The Seller agrees
not to cause any advertisement of the Acquisition Shares to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Acquisition Shares, except such advertisements that
include the statements required by Regulation S under the Securities Act, and
only offshore and not in the U.S. or its territories, and only in compliance
with any local applicable securities laws.


17


--------------------------------------------------------------------------------


Share Purchase Agreement

SCHEDULE 3

Completion

1.

The Seller must deliver or procure to be delivered to the Purchaser:

     1.1

The Seller will procure that a meeting of the board of directors and the members
of the Company is convened and held on or before the Completion Date, for the
purpose of passing the following resolutions in reach case to the extent
necessary and appropriate:

     1.1.1

To approve and give effect to the transfer of the Shares from the Seller to the
Purchaser pursuant to this Agreement;

     1.1.2

To approve the entry of the Purchaser's name in register of members of the
Company as the holder of the Shares;

     1.1.3

To appoint such directors as nominated by the Purchaser;

     1.1.4

To approve the amendment of any authorized signatories of the Company, including
bank authorized signatories as nominated by the Purchaser, and

     1.1.5

To deal with and resolve upon such other matters as the Purchaser may reasonably
require for the purposes of completing the sale and purchase hereunder.

     1.2

Duly executed instruments of transfers in respect of the Shares in favour of the
Purchaser;

     1.3

A letter issued by the Seller to the Registered Agent of the Company advising of
the transfer of the Shares under this Agreement and instructing the Registered
Agent to update the copy of the share register of the Company kept at the
registered office of the Company and that as from Completion the Purchaser shall
be the client of record with respect to the Company;

     1.4

The duly endorsed share certificate for the Shares in the name of the Seller;

     1.5

The resolutions of the shareholders and the directors of the Company referenced
in paragraph 1.1 above;


18


--------------------------------------------------------------------------------


Share Purchase Agreement


  1.6

Letters of resignations of directors of the Company, such letters of resignation
to be in any usual form and in each case acknowledging that such persons have no
outstanding claim against the relevant Group member, whether for compensation
for loss of office or otherwise howsoever arising;

      1.7

All certificates of incorporation and certificates of incorporation on change of
name for the Company and the Subsidiaries and all Business Registration
Certificates or Business Licences for the Company and the Subsidiaries, together
with all approvals, permits, certificates and licences issued in relation to the
Company and the Subsidiaries;

      1.8

The common seal, company chops finance chops and statutory books (including
minute books) and books of account of the Company and the Subsidiaries made up
to the Completion Date;

      1.9

Copies of all bank mandates given by the Company and/or any of the Subsidiaries
and forms of cancellation of such bank mandates duly executed;

      1.10

Alteration of all bank authorised signatories to the such persons as nominated
by the Purchaser;

      1.11

Bank statements dated not earlier than two Business Days before Completion for
all bank accounts of the Company and/or the Subsidiaries together with cash book
balances of the Company and/or the Subsidiaries as at Completion and
reconciliation statements reconciling such balances with the bank statements;

      1.12

All cheque books in the possession of or under the control of the Company and/or
any of the Subsidiaries;

      1.13

All credit cards in the name of or for the account of the Company and/or any of
the Subsidiaries in the possession of any person resigning from his office or
employment on Completion;

      1.14

A letter from any relevant banks and duly executed deeds of release evidencing
the release and discharge of all guarantees and charges of the Company and/or
the Subsidiaries to such banks;

      1.15

All current insurance policies;


19


--------------------------------------------------------------------------------


Share Purchase Agreement


  1.16

Such waivers, consents or other documents as the Purchaser may require to enable
the full beneficial ownership of the Shares to vest in the Purchaser or to
enable the Purchaser or its nominees to be registered as holders of the Shares;

      1.17

A Certificate of Incumbency in relation to the Company to the satisfaction of
the Purchaser;

      1.18

Such other documents and things as the Purchaser may properly and reasonably
request to implement this transaction.


20


--------------------------------------------------------------------------------


Share Purchase Agreement

SCHEDULE 4

Operation of the Company Pending Completion

The Seller covenants with the Purchaser that, in the period from the date of
this Agreement to Completion, it will procure that the Company and each of the
Subsidiaries must (unless the Purchaser otherwise agrees in writing):

1.

Continue its business in the ordinary and usual course and so as to maintain the
same as a going concern;

   2.

Not dispose of or agree to dispose of or acquire or agree to acquire any assets
or stock (other than in the normal course of business) or assume or incur or
agree to assume or incur a liability, obligation or expense (actual or
contingent) except in the usual course of its business;

   3.

Not merge or amalgamate or agree to merge or amalgamate its business with any
other company;

   4.

Not enter into any scheme or arrangement with creditors;

   5.

Not enter into any contract, transaction or arrangement with the Seller;

   6.

Not pass any shareholders' resolution;

   7.

Not create, allot, issue, acquire, redeem or repay any share or loan capital or
agree, arrange or undertake to do any of those things or acquire or agree to
acquire shares or any other interest in any other company;

   8.

Not enter into any long-term contract or any contract or arrangement involving
expenditure or liabilities other than in the ordinary course of business;

   9.

Not make any capital commitment or approve or make any capital expenditure in
excess of this amount and/or before the time provided in the relevant budget;

   10.

Not amend or terminate any agreement, arrangement or obligation to which it is a
party;

   11.

Not engage in any transaction except on an arm's-length basis in the ordinary
course of business;


21


--------------------------------------------------------------------------------


Share Purchase Agreement


12.

Not increase or agree to increase the remuneration (including, without
limitation, salary, bonuses, commissions, profits in kind and pension
contributions) of any of its directors or employees or vary the terms of
employment of or dismiss any employee or engage any new employee or agree to
provide any gratuitous payment or benefit to any person;

   13.

Not amend or discontinue the Relevant Benefits or communicate to any employee
any plan, proposal or intention to amend, discontinue or exercise any discretion
in relation to any such schemes;

   14.

Not alter or agree to alter the terms of any existing borrowing facilities or
arrange additional borrowing facilities;

   15.

Not create or agree to create any Encumbrance over any of its assets or make any
loans or enter into any guarantee or stand surety for the obligations of any
third party;

   16.

Not grant any credit except normal trade credit given in the ordinary course of
business;

   17.

Not declare, make or pay any dividend or other distribution;

   18.

Not change its accounting reference date;

   19.

Not enter into any litigation or arbitration proceedings;

   20.

Except in the usual course of its business, not compromise, settle, release,
discharge or compound litigation or arbitration proceedings or a liability,
claim, action, demand or dispute, or waive a right in relation to litigation or
arbitration proceedings;

   21.

Conduct its business in all material respects in accordance with all applicable
legal and administrative requirements in any jurisdiction;

   22.

Not cancel or fail to renew by the due date the insurance policies in force at
the date of this Agreement nor do or omit to do anything to render such policies
void or voidable.


22


--------------------------------------------------------------------------------


Share Purchase Agreement

IN WITNESS of which the parties or their duly authorised representatives have
executed this Agreement.

Signed by For and on behalf of CHINA PUBLIC SECURITY HOLDINGS LIMITED      
Jiang Huai Lin Director         Signed by For and on behalf of TOPWELL TREASURE
LTD.       Rita Leung Kwai Fong Director       Signed by For and on behalf of
CHINA INFORMATION SECURITY TECHNOLOGY, INC.       Jiang Huai Lin President and
Chief Executive Officer         RITA LEUNG KWAI FONG


23


--------------------------------------------------------------------------------